Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an ultrasonic component comprising a case having a reception space therein; at least one side of the case has at least one penetration hole; an ultrasonic module disposed in the reception space comprises an ultrasonic signal transmitting unit; at least one top receiving unit electrically connected to the ultrasonic signal transmitting unit; a calculation unit electrically connected to the top receiving unit and a signal transmitting unit electrically connected to the calculation unit; both of the ultrasonic signal transmitting unit and the top receiving unit are disposed at one side of the reception space; the ultrasonic signal transmitting unit and the top receiving unit are disposed on a top part of the reception space such that the ultrasonic signal transmitting unit projects an ultrasonic wave; the ultrasonic signal transmitting unit is disposed at a projection point such that the ultrasonic signal transmitting unit projects the ultrasonic wave to a bottom wall surface of the case with a projection angle; the projection angle is a complementary angle of an angle formed between a propagating direction of the ultrasonic wave and a gravity line of the projection point such that the projection angle is less than 90 degrees and larger than 0 degree; the ultrasonic wave firstly collides with a reflection point of the bottom wall surface, and then is reflected to generate a primary reflection wave; the primary reflection wave propagates toward a top wall surface of the case, and then firstly collides with a scheduled reception point of the top wall surface; a primary path is formed from a path from the projection point to the reflection point and a path from the reflection point to the scheduled reception point; the top receiving unit is not disposed in the primary path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861